DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "apparent difference" in claims 5, 18, 19 is a relative term which renders the claim indefinite.  The term "apparent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 6-11, 20 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 7,889,906) in view of Ernst et al. (US 2013/0336583).

 Regarding claim 1, Smith teaches a method of verifying pre-calibrated camera parameters of image detectors in a camera system of a radiotherapy monitoring system, where the image detectors are configured to detect light reflected from an object (see col. 3 lines 19-35, col. 24 lines 30-44), the method comprising:
subsequently arranging a calibration object onto a couch in the radiotherapy monitoring system; (see col. 24 lines 30-44, col. 26 lines 9-33, col. 26 lines 57-65, where Smith discusses calibration object lying on the mechanical couch of a radiotherapy treatment system), and 
 (see figure 5A, col. 26 lines 1-18, where Smith discusses capturing images of the calibration object),  
processing said captured images to calculate a set of current camera parameters (see col. 5 lines 64-67, col. 24 lines 30-44, where Smith discusses processing captured images to generate a set of camera parameters).
Smith does not expressly teach utilizing stored pre-calibrated camera parameters of said image detectors, said stored precalibrated camera parameters defining: the location and orientation of an image detector in the pre-calibrated camera system, and parameters identifying internal characteristics of the image detector; and subsequently comparing said current camera parameters with said stored pre-calibrated parameters to detect if said pre-calibrated camera parameters are different from said current camera parameters.
However, Ernst teaches utilizing stored pre-calibrated camera parameters of said image detectors, said stored precalibrated camera parameters defining: the location and orientation of an image detector in the pre-calibrated camera system, and parameters identifying internal characteristics of the image detector (see figure 4, para. 0014, 0076, where Ernst discusses initial parameter that is the detector position and orientation, and iteratively capturing images to calculate current parameter); and
subsequently comparing said current camera parameters with said stored pre-calibrated parameters to detect if said pre-calibrated camera parameters are different from said current camera parameters (see figure 4, para. 0061, 0066, 0076, where Ernst discusses updating the camera parameter based on a similarity measure, therefore there is a calibration parameter difference determined).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Smith in this manner in order to improve radiotherapy camera calibration by comparing camera parameters to determine any inaccuracies in the image detection or improper camera movement.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Smith, while the teaching of Ernst continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating difference between camera parameters to determine camera error and improve camera calibration.  The Smith and Ernst systems perform camera calibration, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Ernst teaches wherein if a difference in the internal characteristics of an image detector is detected, the method further comprises: obtaining a plurality of calibration images of said calibration object and/or a different calibration object from the image detectors; and performing a re-calibration procedure of said image detectors by processing said obtained plurality of calibration images so as to determine a new set of camera parameters (see figure 2B, figure 4, para. 0061, 0076, where Ernst discusses iteratively capturing images to calculate current parameter and updating the camera parameter based on a similarity measure).


Regarding claim 3, Ernst teaches wherein if no difference in the internal characteristics of the image detector is detected, the method further comprises recalculating a set of camera location and orientation parameters using the stored set of calibration parameters and the captured set of images of the calibration object (see figure 2B, figure 4, para. 0066, where Ernst discusses iteratively capturing images to calculate current parameter, and maintaining the camera parameters based on a similarity measure).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Smith with Ernst to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to radiotherapy camera calibration.

Regarding claim 4, Ernst teaches wherein the determination of a change in the pre-calibrated camera parameters is obtained by identifying any internal characteristics of the image detector which differs by more than a set threshold from said internal characteristics of said stored pre-calibrated camera parameters (see figure 2B, figure 4, para. 0066, where Ernst discusses calculating a similarity measure and determining whether the value exceeds a threshold).


Regarding claim 16, Ernst teaches wherein the radiotherapy monitoring system comprises a camera system comprising a plurality of image detectors, wherein said verification of said radiotherapy monitoring system comprises verifying stored parameters of each of the image detectors (see para. 0136, where Ernst discusses verifying camera parameters for image detectors).
The same motivation of claim 1 is applied to claim 16.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Smith with Ernst to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to radiotherapy camera calibration.

Regarding claim 17, Ernst teaches wherein the verification of said radiotherapy monitoring system is repeated periodically (see para. 0136, where Ernst discusses verifying camera parameters).
The same motivation of claim 1 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Smith with Ernst to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to radiotherapy camera calibration.

s 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 7,889,906) in view of Ernst et al. (US 2013/0336583) in view of Ye et al. (US 9,734,419).

Regarding claim 12, Smith and Ernst do not expressly teach wherein the calibration object comprises a calibration sheet comprising a pattern of markings at known positions on the surface of the sheet. However, Ye teaches wherein the calibration object comprises a calibration sheet comprising a pattern of markings at known positions on the surface of the sheet (see figure 1, col. 5 lines 29-39, where Ye discusses a calibration sheet with marks at known positions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Smith and Ernst with Ye to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform radiotherapy camera calibration.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Smith and Ernst in this manner in order to improve radiation calibration using a calibration board and comparing camera parameters to determine any inaccuracies in the image detection or improper camera movement.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Smith and Ernst, while the teaching of Ye continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating difference between camera parameters to determine camera error and improve camera calibration.  The Smith, Ernst, and Ye systems perform camera calibration, therefore one of ordinary skill in the art would have reasonable expectation of 

Regarding claim 13, Ye teaches wherein the captured image comprises an image of said calibration sheet located directly on a measurement plane of the radiotherapy monitoring system (see figure 1, col. 5 lines 29-39, where Ye discusses a calibration sheet with marks at known positions).
The same motivation of claim 12 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Smith and Ernst with Ye to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to radiotherapy camera calibration.

Regarding claim 14, Ye teaches wherein the measurement plane of the radiotherapy monitoring system is defined as z=O plane of a global co-ordinate system defined for the radiotherapy monitoring system (see figure 1A, col. 5 lines 60-67, where Ye discusses a calibration sheet coordinate system).
The same motivation of claim 12 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Smith and Ernst with Ye to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to radiotherapy camera calibration.

Regarding claim 15, Ernst teaches wherein the global co-ordinate system defined for the radiotherapy monitoring system is that used to generate models of a surface of a patient monitored by the radiotherapy monitoring system (see para. 0068, where Ernst discusses a 3D coordinate system).
.

Allowable Subject Matter

Claims 5-11, 18-20 would be allowable if the 112 rejection is corrected.

The following is an examiner’s statement of reasons for the possible allowance:
The present invention pertains to varying embodiments to camera calibration.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards camera calibration in a radiotherapy monitoring system that compares an appearance of a calibration object within the captured image with the back-projection of the expected appearance of the calibration object.

The closest prior art, Smith et al. (US 7,889,906) and Ernst et al. (US 2013/0336583) show related systems.  Smith teaches a method of verifying pre-calibrated camera parameters of image detectors in a camera system of a radiotherapy monitoring system, where the image detectors are configured to detect light reflected from an object (see col. 24 lines 30-44), the method comprising: subsequently arranging a calibration object onto a couch in the radiotherapy monitoring system; (see col. 24 lines 30-44, col. 26 lines 9-33, col. 26 lines 57-65, where Smith discusses calibration patient lying on the mechanical couch of a radiotherapy system), and utilizing said image detectors to capture a set of images of the calibration object (see col. 3 lines 34-47, col. 4 lines 46- col. 5 line 35, col. 24 lines 30-44, col. 26 lines 9-33, col. 26 lines 57-65, where Smith discusses capturing images of the calibration object lying on the mechanical couch), processing said captured images to calculate a set of current camera parameters (see col. 5 lines 64-67, where Smith discusses processing captured images to generate a set of camera parameters).  Ernst teaches utilizing stored pre-calibrated camera parameters of said image detectors, said stored precalibrated camera parameters defining: the location and orientation of an 

However, Smith and Ernst fail to address: 
“…wherein detecting if said pre-calibrated camera parameters are different from said current camera parameters includes detecting an apparent difference in internal characteristics of said image detector by:
processing said captured image of said calibration object utilizing the stored camera parameters, and
determining the location and orientation of the calibration object relative to the image detector, and
determining a back-projection of an expected appearance of the calibration object onto an image plane of the image detector utilizing the stored camera parameters and the determined location and orientation of the calibration object, and
comparing an appearance of the calibration object within the captured image with the back-projection of the expected appearance of the calibration object.”

These distinct features are in each independent claim and renders them allowable.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663